Phillips, J. In this mortgage was included a stock of goods which the mortgagor continued to sell at retail. There was also included in the mortgage two horses, one buggy and one wagon. It does not follow that the mortgage became fraudulent and void as to the horses and wagon because it may have become so as to the stock of goods, by reason of the mortgagor being permitted to sell that stock of goods at retail. The opinion of the Supreme Court in Barnet v. Fergus et al., 51 Ill. 352, is conclusive of this ease. The court erred in giving the instruction, and the judgment must be reversed and cause remanded. Reversed and remanded.